Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0536
                        Lower Tribunal No. 18-4172
                           ________________


                         Barbara Namon, etc.,
                                  Appellant,

                                     vs.

                      Karen Namon Elder, et al.,
                                 Appellees.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rosa C. Figarola, Judge.

      Michael Van Cleve, Law, and Michael Van Cleve; Muir Law, LLC, and
William Douglas Muir, for appellant.

     Paul M. Cowan & Associates, P.A., and Paul M. Cowan, and Manuel
A. Celaya, for appellee Karen Namon Elder; Richard Namon, Jr., in proper
person.


Before FERNANDEZ, C.J., and LINDSEY, and MILLER, JJ.

     MILLER, J.
         In this appeal, Barbara Namon, the widow of Richard Namon (the

“decedent”), challenges the denial of a motion for a temporary injunction she

filed in her capacity as personal representative of her late husband’s estate. 1

By means of the injunction, Barbara sought to recover a Winslow Homer

painting, entitled “Portrait of Lucy Valentine,” from the possession of

Sotheby’s.     The decedent’s children, Karen Namon Elder and Richard

Namon, Jr., claim ownership of the painting, alleging they received it from

the decedent by way of an inter vivos gift. Contending the painting is an

estate asset, Barbara asserts the children’s claim of ownership is barred by

the two-year statute of nonclaim codified in the Florida Probate Code.

Because the record before us does not extinguish the viability of the

children’s claim of ownership, we affirm the exercise of discretion by the trial

court.

                               BACKGROUND

         During his lifetime, the decedent acquired the “Portrait of Lucy

Valentine,” a painting attributed to Winslow Homer, one of the foremost 19th-

century American painters. The painting is of considerable value, and, at the



1
  Appellant further appeals the denial of her petition for recovery of an estate
asset. The issues raised in the petition necessitate further judicial labor,
rendering the challenged order nonfinal and nonappealable. See Fla. R.
App. P. 9.170.

                                       2
time of the decedent’s passing, was, as it had been for decades, on loan at

the Portland Museum of Art in Portland, Maine.

     Following the death of the decedent, Barbara filed a petition for

administration. Under the terms of the decedent’s last known will, which was

executed shortly before his death, Barbara was to receive the entire estate,

save a nominal sum which was to be divided in equal shares among the

decedent’s three biological children and stepdaughter. Karen contested the

will, contending it was the product of undue influence and the decedent

lacked testamentary capacity. 2

     While litigation was pending, one of the Namon siblings was

approached by the Portland Museum of Art. Correspondence ensued, and

the museum requested that all three siblings3 authorize any removal of the

painting from the museum. All acquiesced and further directed the painting

be transported first to Sotheby’s, an art broker, for evaluation, and then to

Day & Meyer, Murray & Young Corp., a secure warehouse facility, for

storage.




2
  Karen further alleged that her father died under suspicious circumstances,
and Barbara ordered his body to be immediately cremated to impede any
potential criminal investigation.
3
  The third sibling, Jay Namon, died on January 1, 2015. Prior to his death,
he participated in the proceedings.

                                     3
      Upon learning of this series of events, Barbara alleged the painting

was an estate asset and obtained a temporary injunction from the probate

court directing Karen “to maintain the status quo of the painting [at Day &

Meyer] in New York.” Karen agreed to pay the associated costs of insurance

and storage, and the trial court ordered the parties to litigate their respective

claims to the painting through a separate adversarial action.

      Karen’s objections to the contested will were eventually overruled, but

the ownership issues surrounding the “Portrait of Lucy Valentine” remained

unresolved. A succession of probate judges all determined a trial would be

necessary to adjudicate the fate of the painting.

      While awaiting trial, Karen discovered the painting was no longer in

storage at Day & Meyer and was listed for auction in a Sotheby’s catalogue.

She therefore filed an emergency motion seeking an injunction to prevent

the sale and any further movement of the painting. 4 The trial court granted

the injunction.

      Barbara then filed the emergency motion for injunction at issue in these

proceedings. In the motion, she alleged the painting was an estate asset



4
  Robert Pardo was identified as the consignor. His relationship with the
painting is unclear, and he has been voluntarily dismissed from these
proceedings by Barbara. The removal of the painting from storage is the
subject of a separate lawsuit in New York.

                                       4
and sought to relocate it to South Florida. The court denied relief and

ordered the painting remain in the custody of Sotheby’s. The instant appeal

followed.

                          STANDARD OF REVIEW

      We review the denial of a temporary injunction for an abuse of

discretion. Banyan Lakes Home Owners Ass’n, Inc. v. Sch. Dist. of Palm

Beach Cnty., Fla., 823 So. 2d 247, 248 (Fla. 4th DCA 2002). Because such

an injunction is properly entered only under extraordinary circumstances,

“[t]he party appealing the denial . . . carries a heavy burden to demonstrate

that the court’s ruling was clearly improper.” DiChristopher v. Bd. of Cnty.

Comm’rs, 908 So. 2d 492, 495 (Fla. 5th DCA 2005), decision clarified on

denial of reh’g (Aug. 12, 2005).

                                   ANALYSIS

      It is well-settled that a party seeking a temporary injunction must

demonstrate that: “(1) irreparable injury will result if the injunction is not

granted, (2) there is no adequate remedy at law, (3) the party has a clear

legal right to the requested relief, and (4) the public interest will be served by

the temporary injunction.” ASA Coll., Inc. v. Dezer Intracoastal Mall, LLC,

250 So. 3d 731, 733 (Fla. 3d DCA 2018) (footnote omitted) (quoting Bay N

Gulf, Inc. v. Anchor Seafood, Inc., 971 So. 2d 842, 843 (Fla. 3d DCA 2007)).



                                        5
While the law is clear that a substantial likelihood of success on the merits

is but one consideration in determining the propriety of an injunction, here,

Barbara contends the trial court was required to grant injunctive relief

because the painting constitutes an estate asset, and any claim to the

contrary is time-barred by section 733.710, Florida Statutes (2021). This

argument implicates certain jurisdictional concerns.

      Under Florida law, the timing of probate claims is governed by two

separate statutory provisions. The first, codified in section 733.702, Florida

Statutes, bars any claim or demand against an estate that arose before the

death of the decedent which is not

      filed in the probate proceeding on or before the later of the date
      that is [three] months after the time of the first publication of the
      notice to creditors or, as to any creditor required to be served
      with a copy of the notice to creditors, [thirty] days after the date
      of service on the creditor, even though the personal
      representative has recognized the claim or demand by paying a
      part of it or interest on it or otherwise.

§ 733.702(1), Fla. Stat.; see Fla. Prob. R. 5.490(e). Long construed as a

statute of limitations, this provision applies to all claims for personal property

in the possession of the personal representative. § 733.702(1), Fla. Stat.

The statutory time frame is, however, subject to extension and waiver. See

Fla. Prob. R. 5.042(b).




                                        6
      The second provision, codified in section 733.710, Florida Statutes,

reads, in relevant part:

      (1) Notwithstanding any other provision of the code, [two] years
      after the death of a person, neither the decedent’s estate, the
      personal representative, if any, nor the beneficiaries shall be
      liable for any claim or cause of action against the decedent,
      whether or not letters of administration have been issued, except
      as provided in this section.
      (2) This section shall not apply to a creditor who has filed a claim
      pursuant to s. 733.702 within [two] years after the person’s death,
      and whose claim has not been paid or otherwise disposed of
      pursuant to s. 733.705.

§ 733.710(1)–(2), Fla. Stat. This provision has been deemed a jurisdictional

statute of nonclaim, creating “an outer limit beyond which [claims] may not

be instituted.” Hess v. Philip Morris USA, Inc., 175 So. 3d 687, 695 (Fla.

2015) (alteration in original) (quoting Kush v. Lloyd, 616 So. 2d 415, 421 (Fla.

1992)).   In this regard, the statute creates “a self-executing, absolute

immunity to claims,” and it is not subject to extension or waiver. May v. Ill.

Nat’l Ins. Co., 771 So. 2d 1143, 1156 (Fla. 2000).

      In the instant case, it is axiomatic the children asserted ownership to

the painting within two years of their father’s death. Barbara, however,

contends they failed to formally file a claim, as required under section

733.702, Florida Statutes. The undeveloped record before us does not firmly

establish the genesis of the adversarial probate proceedings, but it is readily




                                       7
apparent that a succession of judges determined the ownership issue worthy

of further litigation.

      Further, the limitations contained within the Florida Probate Code

pertain only to claims or demands against an estate. In this regard, the

success of the motion for injunctive relief presupposes the children’s claim

of ownership is not viable. If the children’s assertions ultimately hold true,

however, the “Portrait of Lucy Valentine” was the subject of an inter vivos

gift, perfected years before the decedent’s death. Thus, the painting was

neither an asset of the estate nor in the possession of the personal

representative. Instead, it was gifted outside the estate, and the children

were vested with title long before their father died. Under this scenario,

Barbara is seeking to affirmatively claw back a lifetime gift and the statute of

nonclaim has no application.

      As did the trial judge, we conclude the competing claims are incapable

of resolution at this stage in the proceedings because the conflicting

testimony of record cannot be harmonized.            Accordingly, in deciding

ownership of the painting should only be adjudicated after all parties have

been afforded due process, we conclude the trial court sagaciously declined

to put “the cart before the horse.” Lastly, in considering the remaining

injunctive relief factors, the trial court carefully considered the evidence of



                                       8
record, along with Sotheby’s storage capabilities and evidence of adequate

insurance, and concluded the status quo should be preserved pending a

resolution of the pending claims. Under these circumstances, we decline to

impute any abuse of discretion and, instead, affirm all aspects of the well-

reasoned order under review.

     Affirmed.




                                     9